Citation Nr: 1106446	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  99-19 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, characterized by anxiety, nervousness, lack of 
tolerance and sleeping problems, claimed as due to undiagnosed 
illness, and to include posttraumatic stress disorder (PTSD).

(The issue of entitlement to service connection for joint pain, 
to include as due to undiagnosed illness, is addressed in a 
separate action).


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 
1971 and from December 1990 to September 1991.  The latter period 
of active duty included service in the Southwest Asia Theater of 
Operations during the Persian Gulf War from February 1991 to 
August 1991.

This case comes to the Board of Veterans' Appeals (the Board) on 
appeal from a July 1998 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.

In an April 2009 decision, the Board, inter alia, denied the 
Veteran's service connection claim for an acquired psychiatric 
disorder (other than PTSD) characterized by anxiety, nervousness, 
lack of tolerance and sleeping problems, claimed as due to 
undiagnosed illness.  The Veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a Joint Motion for Partial Remand, the parties moved 
the Court to vacate the portion of the Board's decision denying 
the claim of service connection claim for an acquired psychiatric 
disorder (other than PTSD).  By its Order in April 2010, the 
Court granted the motion, vacated the portion of the April 2009 
Board decision denying service connection for an acquired 
psychiatric disorder (other than PTSD), and remanded the matter 
to the Board for further action.

The Board notes that it previously adjudicated the Veteran's 
claim service connection claim for an acquired psychiatric 
disorder, other than PTSD.  A Court decision held that a veteran, 
who is a lay person, is not competent to diagnose his specific 
psychiatric disability.  Therefore, VA must consider whether the 
Veteran's psychiatric symptoms regardless of the label attached 
to them warrant service connection.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  Accordingly, the Board has recharacterized the 
issue as service connection for an acquired psychiatric disorder, 
characterized by anxiety, nervousness, lack of tolerance and 
sleeping problems, claimed as due to undiagnosed illness, and to 
include PTSD.
The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

As noted in the Introduction, the Board's April 2009 decision 
denying the Veteran's service connection claim for an acquired 
psychiatric disorder (other than PTSD) characterized by anxiety, 
nervousness, lack of tolerance and sleeping problems, claimed as 
due to undiagnosed illness was vacated and remanded by the Court.

The Joint Motion for Partial Remand, as adopted by the Court's 
April 2010 Order, noted that there are outstanding treatment 
records from the various VA Medical Centers (VAMC), to include 
Orlando, Florida and San Juan, Puerto Rico, dated after 2004.  
Because VA is on notice that there are VA records that may be 
applicable to the Veteran's claim and because these records may 
be of use in deciding the claim, these records are relevant and 
must be obtained and associated with the claims file.  38 C.F.R. 
§ 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, the parties to the Joint Motion also indicated that 
the Board failed to consider a July 13, 2007, evaluation from Dr. 
Americo Oms Rivera.  In that report, Dr. Rivera noted that the 
Veteran experienced intense fear, horror, and helplessness during 
enemy attacks from December 1990 to September 1991, diagnosed the 
Veteran with PTSD and severe recurrent major depression with 
psychosis, and opined that the Veteran's condition was related to 
his service in Kuwait.  

The Board observes that VA regulations pertaining to PTSD were 
recently revised. Effective July 13, 2010, VA has amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the final rule amends 38 C.F.R. § 3.304(f) by redesignating 
current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and 
(f)(5), respectively, and by adding a new paragraph (f)(3) that 
reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

75 Fed. Reg. 39,843-39,852 (July 13, 2010) and 75 Fed. Reg. 
41,092 (July 15, 2010).

In light of the recent regulatory change pertaining to 
adjudication of PTSD claims and Dr. Rivera's opinion, the Veteran 
should be afforded a new VA examination to determine whether a 
diagnosis of PTSD is warranted based on any in-service stressor.

The Board also notes that there are documents in the claims 
folders that are written in the Spanish language and have not yet 
been translated.  On remand, the RO must ensure that all 
documents are translated into English. 




Accordingly, the case is REMANDED for the following actions:

1.	Obtain all outstanding VA treatment 
records, to include those from the VAMC's 
in Orlando, Florida and San Juan, Puerto 
Rico dated after 2004.  All efforts to 
obtain these records must be documented in 
the claims folder. 

If VA is unable to secure these records, VA 
must notify the Veteran and (a) identify 
the specific records VA is unable to 
obtain; (b) briefly explain the efforts 
that VA made to obtain those records; (c) 
describe any further action to be taken by 
VA with respect to the claim; and (d) 
notify him that he is ultimately 
responsible for providing the evidence.  38 
U.S.C.A. § 5103A(b)(2) (West 2002); 38 
C.F.R. § 3.159(e)(1) (2010).

2.	Ensure that all untranslated documents in 
the claims folders are translated into 
English. 

3.	Schedule the Veteran for an examination to 
ascertain the nature and etiology of any 
current psychiatric disability, including 
specifically, an assessment as to whether 
any current disability is etiologically 
related to service.  The claims file and a 
copy of this Remand must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
examination report must indicate that the 
claims file was reviewed in conjunction 
with the examination.

The examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  The 
diagnosis(es) must be based on examination 
findings, all available medical records, 
complete review of comprehensive testing 
for PTSD, and any special testing deemed 
appropriate.  A multiaxial evaluation 
based on the current DSM-IV diagnostic 
criteria is required.

If a diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether each alleged stressor found to 
be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a 50 percent probability 
or greater that that there is a link 
between the current symptomatology and one 
or more of the in-service stressors found 
to be established by the record and found 
sufficient to produce PTSD by the 
examiner.

If a diagnosis other than PTSD is deemed 
appropriate, the examiner should specify 
whether there is a 50 percent probability 
or greater that that there is a link 
between the current symptomatology and the 
Veteran's active military service.  

In addition, the examiner must comment on 
the approximate date of onset and etiology 
of any other diagnosed psychiatric 
disorder as shown by the evidence of 
record.  

The examiner should provide a rationale 
for any opinion rendered and should 
attempt to reconcile any contradictory 
evidence of record, to include but not 
exclusive of Dr. Rivera's July 2007 
report.

4.	Notify the Veteran that it is his 
responsibility to report for the scheduled 
VA examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

5.	Readjudicate the Veteran's claim, to 
include consideration of any additional 
evidence obtained as a result of this 
Remand.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



